Citation Nr: 0313860	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Buffalo, 
New York, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).

The Board undertook additional development pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals of the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The VA General Counsel, in a precedent opinion, held that the 
Federal Circuit's decision in the Disabled American Veterans 
case does not prohibit the Board from developing evidence in 
a case on appeal before the Board, provided that the Board 
does not adjudicate the claim based on any new evidence it 
obtains unless the claimant waives initial consideration of 
such evidence by first-tier adjudicators in the Veterans 
Benefits Administration (VBA).  VAOPCCPREC 1-2003 (2003).

In this case, the additional evidence obtained, combined with 
the evidence previously of record, supports a grant of the 
claim.  The Board concludes that the veteran will not be 
prejudiced by the issuance of a favorable decision on the 
appeal without referral to VBA adjudicators.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran developed hepatitis C as a result of tattoos 
he received during service.



CONCLUSION OF LAW

Hepatitis C was incurred as a result of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II. Service Connection for Hepatitis C

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran contends that he developed hepatitis C as a 
result of tattoos that he received while he was in service.  
On his December 1967 service entrance examination, it was 
noted that he had a tattoo on his left arm.  His service 
medical records show outpatient treatment on several 
occasions for digestive system complaints, including nausea, 
vomiting, and diarrhea.  His October 1969 service separation 
examination did not indicate what tattoos he had.  No chronic 
digestive system disorder was noted at that time.

In February 2000, results of medical tests of the veteran 
were positive for hepatitis C.  In a May 2001 statement, the 
veteran asserted that he had gotten all of his tattoos while 
he was in service.

On VA examination in April 2003, the examiner noted the 
veteran's history of getting tattoos during service, and 
having been diagnosed with hepatitis C in 2000.  The 
examiner's impression was hepatitis C and possible exposure 
to hepatitis B.  The examiner indicated that the tattoos the 
veteran received during service were the most likely source 
of his hepatitis.  The examiner provided the opinion that it 
was as likely as not that the veteran "contracted hepatitis 
while in the service related to the tattoos."

There is no contemporaneous record that the veteran received 
tattoos during service.  Only one tattoo was noted on 
entrance to service, however, and the veteran was noted to 
have multiple tattoos in later years.  The veteran's 
statements that he received tattoos in service are 
sufficiently credible to establish that fact.  The veteran's 
statements, and the VA examiner's opinion linking tattoos in 
service to current hepatitis C, provide sufficient support to 
grant the veteran's claim for service connection for 
hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

